September 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JOHN FRANGIAS, Appellant

NO. 14-10-01090-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________



      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and REMANDED for further proceedings in accordance with its opinion.

      We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.